                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION
                          DOCKET NO. 3:19-cv-00490-FDW-DSC
 SECURITIES          AND EXCHANGE )
 COMMISSION,                       )
                                   )
      Plaintiff,                   )
                                   )
 vs.                               )
                                   )
 DANA J. BRADLEY, MARLIN S. )
 HERSHEY, PERFORMANCE RETIRE ON )
 RENTALS, LLC, DISTRESSED LENDING )                                          ORDER
 FUND, LLC, BRYANT BOYS, LLC, D. )
 BRADLEY,       INC., ERNDIT, LLC, )
 HERSHEY ENTERPRISES, INC., MW )
 ENTERPRISES,         LLC,     and )
 PERFORMANCE HOLDINGS, INC.,       )
                                   )
      Defendants.                  )
                                   )

       THIS MATTER is before the Court on the Joint Status Report Concerning Settlement

(Doc. No. 44). For the reasons stated in the report, and it appearing to the Court that any settlement

approval by the Securities and Exchange Commission (“SEC”) will take approximately six (6)

weeks, the case is hereby ordered STAYED for six (6) weeks from the date of this Order.

       Once the SEC decides whether it will or will not approve the settlement, the parties are

ORDERED to inform the Court of the decision as soon as possible, as well as advise the Court as

to any remaining matters, particularly pertaining to the issue of remedies, if any, with respect to

disgorgement on certain claims, should the SEC approve the settlement.

       IT IS SO ORDERED.                              Signed: July 1, 2020




                                                  1



      Case 3:19-cv-00490-FDW-DSC Document 45 Filed 07/01/20 Page 1 of 1
